Citation Nr: 1230784	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  03-15 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable evaluation for recurrent pterygium of the right eye prior to September 29, 2009 and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1968 to January 1970.  He served in Vietnam and received the Combat Action Ribbon and the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied a compensable evaluation for the Veteran's pterygium of the right eye.  The Veteran timely appealed that issue.

The Veteran testified at a Board hearing before the undersigned in May 2006; a transcript of that hearing is associated with the claims file.

In a September 2010 rating decision, the rating for the right eye disability was increased to 10 percent, effective September 29, 2009.  

In September 2006, May 2007, October 2009 and February 2011, the Board remanded this claim for further development.  

The Board notes that it is awarding a 10 percent evaluation throughout the appeal period, but that the Veteran's claim for an evaluation in excess of 10 percent for recurrent pterygium of the right eye is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

As noted in the Board's February 2011 remand, the issues of entitlement to service connection for headaches and whether new and material evidence has been received in order to reopen a claim of service connection for peripheral neuropathy of the bilateral upper and lower extremities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.


FINDINGS OF FACT

For the appeal period prior to September 29, 2009, the Veteran's right eye is shown to have redness, irritation, itchiness, occasional subjective complaints of blurriness, pain, dry-eye symptoms, and occasional stringy mucus discharge.


CONCLUSION OF LAW

The criteria for a 10 percent rating for recurrent pterygium of the right eye for the appeal period prior to September 29, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.79, Diagnostic Code 6034 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable award of benefits, discussed below, and remand of the issue for increased evaluation for recurrent pterygium of the right eye for further development, the Board finds that no further discussion of VCAA compliance of that issue is required at this time.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA is required to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2 (2011).  

Where there is a question as to which of two evaluations apply, the higher of the two will be assigned where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011).  VA will consider functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

This decision will focus solely on the appeal period prior to September 29, 2009, the period prior to the assignment of a 10 percent evaluation.  The RO has recognized the date of the Veteran's claim for increase as being January 9, 2001.  For that period, the Veteran is currently assigned a noncompensable evaluation.

The Board notes that the Veteran's recurrent pterygium is evaluated under the Rating Schedule under Diagnostic Code 6034, which states that pterygiums are evaluated based on visual impairment, disfigurement (Diagnostic Code 7800), conjunctivitis (Diagnostic Code 6018), etc., depending on the particular findings.

Diagnostic Code 6018 assigns a 10 percent evaluation for chronic nontrachomous conjunctivitis with objective findings such as red, thick conjunctivae, mucous secretion, etc.  That evaluation is the maximum assignable evaluation for that Diagnostic Code.

The Veteran underwent a VA examination of his right eye in September 2001.  In that examination the visual acuity in the Veteran's right eye was 20/20; his lids and lashes were free from debris, and he had a pterygium in his right eye.  There was some corneal scarring from the Veteran's previous pterygium removal procedure.  Otherwise, his corneas were quiet, his anterior chambers were quiet and deep, and there were no holes or tears in either eye.  

In his September 2002 notice of disagreement, the Veteran stated that his right eye was "still dripping water or fluid" and that he still had irritation affecting his sight.  The Veteran additionally stated at his hearing that he had pain, dry-eye symptoms and subjective complaints of blurry vision in his right eye, for which he self-treated those symptoms with artificial tears and scratching/rubbing his eyes.

Private treatment records from August 2003 demonstrated that the Veteran's right eye was normal, though concededly those treatment records were in conjunction with Agent Orange complaints.  

VA treatment records demonstrate that in November 2004 the Veteran had complaints of pain, and itching in his right eye.  The examiner additionally noted that the Veteran had occasional, scant stringy mucusy discharge from his right eye; the Veteran's symptoms had been ongoing for two to three years.  He was diagnosed as having a right eye pterygium.  

A January 2005 treatment note includes the Veteran s report that his eyes would get cloudy at times, and that every once in a while he would get a whitish, stringy discharge from his eyes.  He also stated that his eyes burn a lot and that he sometimes gets pain that starts on the inside of his eye and radiates to his temples.  The Veteran was noted as having a right eye pterygium.  On examination, the Veteran's conjunctiva was shown to be abnormal with a nasal conjunctival injection associated with his right eye pterygium, and a marginally invasive right eye nasal pterygium shown at that time.  The Veteran was also shown to have ocular dryness and a disruptive tear film at that time.  Subsequent VA treatment records demonstrate substantially similar findings.

In October 2007, the Veteran underwent a VA examination of his right eye, during which he reported complained similar to those noted on previous examinations and treatment.  On examination, there was right eye corneal scarring due to pterygium, and a beefy red area.  The Veteran underwent another examination in November 2007, during which he complained of irritation, redness, photophobia, tearing and eye pain.  He was shown to have dry eye symptoms, nasal scarring status post pterygium removal of the right eye, and temporal pinguecula.  

Finally, in March 2009, the Veteran underwent a right eye evaluation, where he again complained of similar symptomatology as above.  His conjunctiva was noted as having a recurrent nasal pterygium in his right eye at that time; he also had temporal to nasal conjunctivochalasis with nasal conjunctivochalasis plugging the puntum.  The Veteran was diagnosed with conjunctivochalasis of the right eye and a recurrent right eye pterygium.  

It was noted that the Veteran had a mild extension onto the cornea, and symptoms of burning and scratchiness; his conjunctivochalsis was more likely due to his chronic dry eye symptoms.  The Veteran's glare and visual discomfort of the right eye were also noted to be mild and appeared to be secondary to a tear in the film which was most likely caused by the recurrent pterygium; the examiner noted that the Veteran's vision improved with ocular surface lubrication.

This evidence ocular dryness and other dry-eye symptoms, abnormal nasal conjunctival injection and a disruptive tear film, as well as redness.  The totality of the evidence, including the Veteran's lay evidence and the findings in the medical records, demonstrates that the Veteran has irritation, itchiness, occasional subjective complaints of blurriness, pain, dry-eye symptoms, and occasional stringy mucus discharge of the right eye.

Such symptomatology is more closely analogous to chronic active nontrachomous conjunctivitis, which commensurate to a 10 percent evaluation under Diagnostic Code 6018.  Such an evaluation is the highest evaluation available under that Diagnostic Code.  See 38 C.F.R. §§ 4.7, 4.20, 4.79, Diagnostic Code 6034-6018.  In reaching the above conclusion, the Board appropriately applied the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A 10 percent evaluation for recurrent pterygium of the right eye, for the entire appeal period prior to September 29, 2009, is granted.


REMAND

Diagnostic Code 6034 provides that a pterygium can be rated under the different diagnostic codes for visual impairment, disfigurement, conjunctivitis, or other diagnostic codes as appropriate.  The 10 percent rating under Diagnostic Code 6018 for conjunctivitis symptoms is the maximum assignable evaluation under that Diagnostic Code; but additional ratings are potentially available on the basis of visual impairment or disfigurement.

The Veteran's last VA eye examination was in May 2011; however, in a December 2011 letter, the Veteran's congressman noted that his staff had talked to the Veteran; and he had stated that his "eye condition had worsened, causing him difficulty in his job as a truck driver."  As the Veteran has reported that his symptomatology has worsened since the last VA examination, he is entitled to a new examination.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA eye examination in order to determine the current nature and severity of the Veteran's recurrent pterygium of the right eye.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.  

The examiner should report the Veteran's central visual acuity of the eyes and the visual field of the eyes using Goldmann Perimeter Chart testing with the measurements provided for all relevant quadrants in the right eye, including any notations of diplopia if appropriate.  The completed Goldmann charts must be included with the examination report.  

The examiner should additionally discuss whether there is any visual or palpable tissue loss or gross distortion of symmetry of the Veteran's eyes, as well as discussing the size and manifestations of any associated scarring.

4.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case, before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


